DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CHARLES BENNETT,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D21-2576 & 4D21-2577

                              [March 10, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael McNicholas, Judge; L.T. Case Nos.
472019CF000760A & 472019CF000448A.

  Carey Haughwout, Public Defender, and Karen E. Ehrlich, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER, and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.